Citation Nr: 0734864	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-39 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder. 

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to claimed in-service herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to diabetes mellitus.  

4.  Entitlement to service connection for bilateral eye 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to August 1970 with subsequent service in the 
Navy Reserves.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for the following: diabetes mellitus due to 
herbicide exposure; peripheral neuropathy, bilateral upper 
extremities; eye problems; and bipolar disorder.  In May 
2005, the veteran testified before a Decision Review Officer 
(DRO); a transcript of that hearing is of record.  In June 
2007, the Board remanded the claim to schedule a Board 
hearing.  In September 2007, the veteran testified at a video 
conference hearing before the undersigned; a transcript of 
that hearing is of record. 


FINDINGS OF FACT

1.  A bipolar disorder was not manifested in service or 
within the veteran's first postservice year, and is not shown 
to be related to the veteran's active service.

2.  In testimony at his September 2007 video conference 
hearing (prior to the promulgation of a decision in the 
appeal), the veteran expressed his intent to withdraw his 
appeal seeking service connection for the following: diabetes 
mellitus, to include as due to claimed in-service herbicides; 
peripheral neuropathy of the upper extremities, to include as 
secondary to diabetes mellitus; and bilateral eye disorder; 
there is no question of fact or law remaining before the 
Board in these matters.


CONCLUSIONS OF LAW

1.  Service connection for bipolar disorder is not warranted. 
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, with regard to the issues of entitlement to 
service connection for diabetes mellitus, to include as due 
to claimed in-service herbicides; peripheral neuropathy of 
the upper extremities, to include as secondary to diabetes 
mellitus; and bilateral eye disorder, are met; the Board has 
no further jurisdiction in the matter. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.201, 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim and has been notified 
of the information and evidence necessary to substantiate the 
claim and of the efforts to assist him.  In July 2002 (prior 
to the November 2002 rating decision), November 2003, and 
January 2005 letters, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The January 2005 
letter also advised the veteran to submit any evidence in his 
possession that pertains to his claim.

Although the veteran was not provided notice regarding 
criteria for rating the disability at issue and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)), a lack of such notice is not critical, as 
such notice only becomes relevant if service connection is 
granted.

In regards to the claims seeking service connection for 
diabetes mellitus, to include as due to claimed in-service 
herbicides; peripheral neuropathy of the upper extremities, 
to include as secondary to diabetes mellitus; and bilateral 
eye disorder, given the veteran's expression of intent to 
withdraw his appeal on these matters, further discussion of 
the impact of the VCAA is not necessary.

All pertinent (identified) records available have been 
secured.  The veteran has been provided a VA examination.  He 
has not identified any pertinent evidence that remains 
outstanding. VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim for bipolar 
disorder.

II.  Factual Background

Service medical records, including a July 1970 separation 
examination, are negative for any complaints, treatment, or 
diagnosed of a bipolar disorder.   

An April 1978 VA Hospital record reported a history of a 
three week very bizarre behavior.  The veteran never had a 
previous hospitalization for mental illness and the previous 
episode of mental illness appeared to be of an acute onset.  
He had prior social difficulties as reflected by his 
difficulty in relating to other peers in high school and 
later difficulty in relating to fellow servicemen in the 
service.  He indicated that he drank a six-pack a day for 
many years and used marijuana.  He was not responsive to 
psychological testing.  There were indications that he was 
experiencing some perceptual motor difficulties which may be 
related to brain impairment or functional interference with 
his performance and a diagnosis of schizophrenia was also 
entertained.  It was noted that the importance of the success 
of the first treatment of the first psychotic episode was 
emphasized to the veteran and he was encouraged to comply 
with all therapy so that he could recover as much function as 
possible after this present illness.  He was discharged on 
April 10, 1978.  

1985 Audie Murphy VA Hospital records showed that the veteran 
was previously admitted in 1983 with bipolar mania.  The 
first two admissions carried a diagnosis of paranoid 
schizophrenia.  In all four admissions, increased 
psychosocial stressors seemed to have precipitated an episode 
of decompensation.  Psychosocial stressors involved on the 
current admission included the veteran being jailed, 
secondary to a child support claim from his first wife.  
Following his release from jail, his behavior deteriorated 
with increased irritability, sleeplessness, wandering through 
the streets and irresponsible spending.  This behavior 
resulted in his second wife leaving him, further increasing 
his anxiety.  He was admitted following a manic episode.  His 
official diagnosis was bipolar disorder, manic.  He was 
discharged in November 1985.  

April to June 1989 Audie Murphy VA Hospital records noted a 
history of the veteran being diagnosed with a bipolar 
disorder since approximately 1985.  He had a long psychiatric 
history.  Records indicated a previous diagnosis of paranoid 
schizophrenia with an effective component in 1978.  He was 
hospitalized several times, once in 1981 and again in 1983 
with a diagnosis of schizophrenia, disorganized type.  During 
his last three admissions in November 1985, November 1987, 
and March 1989, he was diagnosed with bipolar disorder manic 
episodes.  He had been treated with Lithium since 1985.  The 
veteran was a poor historian.  He drank up to a 12-pack of 
beer a day.  He worked in a family owned dry cleaning 
business.  

August 1999 to June 2002 treatment records from VA South 
Texas Health Care System included an August 2001 record in 
which the veteran indicated that he had not sees a 
psychiatrist for two years.  Records showed that he was still 
being prescribed Lithium.  

During his May 2005 DRO hearing, the veteran indicated that 
he did not seek treatment for his bipolar disorder until he 
started getting Lithium from the VA Hospital in 1975.  He 
indicated that during his active service, he was very 
nervous, couldn't sleep, and didn't feel well.  He testified 
that he didn't have any type of trouble or anything (i.e. 
like a Captain's Mast) while he was on active duty.  He also 
indicated that his bipolar disorder did not interfere with 
his duties while he was in the Navy.  He stated that all of 
his treatment for this disorder has been through VA.   

On August 2005 VA examination, it was noted that the claims 
file was reviewed.  The veteran worked at VA Hospital in 
house keeping.  The veteran reported that in 1975, he became 
very moody and very angry.  Prior to entering service, he had 
"a lot of anger at other people" problems.  He rarely slept 
more than 4 to 5 hours per night.  When he was in the Navy, 
he was mad almost every day.  Post service, he worked at his 
father's cleaners, and that made him mad as well.  He was 
married and went through a divorce in 1975.  In 1976 he was 
very hyper and blew up at everyone.  In 1977, he went through 
an outpatient rehab program for a year because of a DWI.  His 
first hospitalization, according to the medical records, was 
in March 1978.  He appeared to be quite psychotic at that 
time and was discharged with a provisional diagnosis of 
schizophrenia, paranoid type.  Apparently, he was given a 
diagnosis of bipolar disorder sometime between 1978 and 1985.  
The examiner could not get a good history from the veteran of 
discrete episodes of either mania or depression.  The 
examiner had no reason to doubt the authenticity of the prior 
episodes, which at least on the first hospital admission, in 
1978, demonstrated psychosis to the point that the veteran 
was diagnosed with schizophrenic disorder.  It was 
significant to note that at the time he was also drinking 
quite heavily which possibly confused the diagnosis of 
bipolar disorder with that of schizophrenia.  Subsequently, 
all diagnoses reflected bipolar disorder rather than 
schizophrenia, and the examiner believed that this was a more 
accurate diagnosis despite the fact that at the present time 
he could not get a good present history of bipolar disorder.  
It was noted that the veteran was on large doses of lithium 
and likely had good mood stabilizations.  He continued, 
however, to complain of anger and irritability, which seemed 
to be his main bipolar symptoms.  

The examiner noted that it appeared that the anger and 
irritability was present even before the veteran entered the 
military service.  He complained of problems with 
irritability in high school, but indicated that it was 
acceptable behavior on the football team.  It was significant 
to note that while on active duty, there was no indication of 
psychotic or manic illness.  He was discharged with an 
honorable discharge with no notations of any medical or 
psychiatric problems noted therein.  It was true that the 
veteran's first psychotic break appeared while he was 
enrolled in the Navy Reserves, but he was not called up on 
active duty at any time during his reserve service.  

The examiner indicated that the veteran appeared to have a 
chronic severe Axis I disorder which was most likely bipolar 
I disorder of circular type.  The examiner found no evidence 
that the Axis I disorder was either caused by or aggravated 
by active military service from 1968 through 1970.  The 
examiner did not feel that the veteran's present condition 
was related to his military service.  

During his September 2007 video conference hearing, the 
veteran indicated that he has the same symptoms now that he 
had while he was on active duty such as not sleeping much.  
He also indicated that he has been medicated for his claim 
disorder since 1975.  

III.  Criteria and Analysis

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).  In addition, if 
certain chronic diseases (here, psychosis) become manifest to 
a compensable degree within one year after service, such 
diseases are presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability. This requirement is 
met; bipolar disorder has been diagnosed.

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  As noted above, there were no complaints, 
findings, treatment, or diagnosis of a bipolar disorder 
during active service.  The veteran was psychiatrically 
normal when he was separated from service.  Although, the 
veteran indicated that he currently has the same symptoms 
that he had in service (anger, irritability, and lack of 
sleep), and he is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, as 
here, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu, supra.  The evidence does not reflect 
that the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  The competent and 
probative medical evidence does not link the claimed disorder 
to service.  On August 205 VA examination, the examiner 
opined that the veteran's present condition was not related 
to his military service.  The examiner reasoned that he found 
no evidence that the Axis I disorder was either caused by or 
aggravated by active military service from 1968 through 1970.  
There is no evidence to the contrary.  Therefore, service 
connection on a direct basis is not warranted. 

Furthermore, the first medical record reflecting a diagnosis 
of a psychosis was in 1978.  Although the veteran was in the 
Navy Reserves at the time, he had not been on active duty for 
approximately 8 years.  Consequently, presumptive service 
connection for psychosis as a chronic disease under 38 
U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309 is also not 
warranted.

There is a preponderance of the evidence against the 
veteran's claim.  Hence, it must be denied.

Withdrawn Claims

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn at any time before the 
Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204.

On the record at the hearing before the undersigned in 
September 2007, the veteran withdrew his appeal in the matter 
of entitlement to service connection for diabetes mellitus, 
to include as due to claimed in-service herbicides; 
peripheral neuropathy of the upper extremities, to include as 
secondary to diabetes mellitus; and bilateral eye disorder.  
Hence, there is no allegation of error of fact or law for 
appellate consideration on these issues.  Accordingly, the 
Board does not have jurisdiction to consider an appeal in 
these matters, and it must be dismissed without prejudice.


ORDER

Service connection for bipolar disorder is denied. 



The appeal seeking entitlement to service connection for 
diabetes mellitus, to include as due to claimed in-service 
herbicides; peripheral neuropathy of the upper extremities, 
to include as secondary to diabetes mellitus; and bilateral 
eye disorder is dismissed.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


